Title: From George Washington to Edward Newenham, 6 August 1797
From: Washington, George
To: Newenham, Edward



Dear Sir,
Mount Vernon 6th August 1797

I am so much your debtor in the epistolary way, that it would upbraid me too severely was I to go into a particular acknowledgment of the receipt of all the letters with which you have honoured me in the course of the last two or three years—and avoiding this accustomed mode, I scarcely know how to begin my letter to you, or what apology to make for so long a silence.
As honesty however (in every transaction of life) is, in my estimation, the best policy, I shall frankly declare to you, that soon after I entered upon the duties of my late public station, I found that the ⟨many duties⟩ thereof allowed no leisure for the indulgence

of private correspondencies; and having made it an invariable rule through life, to discharge every trust I engaged in, in behalf of the public, to the utmost of my judgment & abilities, I did not hesitate long in determining to relinquish the latter. I supposed too, that when I should quit the arduous duties attached to the Presidency of this Country and return to the walks of private life, that I should have found abundant leisure to discharge all my epistolary obligations; but here also I have, hitherto, been disappointed; for my long absence from home (except in short occasional visits, which allowed no opportunities to look into the state of my personal concerns, & buildings) has so deranged matters which related thereto, and has committed such depredations thereon, as at no period have I found closer employment than in the last few months since I have been at home, to repair the damages: and this will continue to be the case for sometime to come.
I am now seated in the shade of my own Vine & Fig tree, and shall devote the remainder of a life—nearly worn out to such agricultural and rural amusements as will afford employment for myself, and cannot, or ought not, to give offence to anyone—offering while I am on this theatre, my sincere vows that the ravages of War, and the turbulance of passions may yield their sceptres to Peace and tranquillity, that the world may enjoy repose.
Having withdrawn myself from the scenes of political life, Politics will no⟨t⟩ be the theme for my letters; and having little to relate from the the humbler, & placid walks into which I am now entered, that would be interesting or amusing to a person who is engaged in important matters, I shall only add that I have the honor to be Dear Sir Your Most Obedt and Most Humble Servant

Go: Washington

